Case 2:19-cv-07113-GRB-CLP Document 12 Filed 10/30/20 Page 1 of 1 PageID #: 82


                                                              MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                      October 30, 2020

VIA ECF

Hon. Cheryl L. Pollak, USMJ
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Fuentes v. GGNGJG Enterprises, Inc, 19-cv-7113(GRB)(CP)

Dear Judge Pollak:

       Please accept this joint status report and proposed discovery schedule regarding the above
referenced matter.

        The parties have, despite diligent efforts, been unable to settle this matter. The parties
jointly propose the following discovery schedule:

       1. First requests for production and interrogatories to be served on or before November
          27, 2020.
       2. Responses to first requests for production of documents and interrogatories to be
          served on or before December 28, 2020.
       3. Discovery to be completed on or before April 30, 2021.

                                                      Respectfully submitted,




                                                      Steven J. Moser




                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
